               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

 PainMD, LLC, et al.,                       )
                                            )
         Plaintiffs,                        )
                                            )         NO. 3:18-cv-01346
 v.                                         )
                                            )         JUDGE CAMPBELL
 ALEX M. AZAR II, Secretary of              )         MAGISTRATE JUDGE NEWBERN
 United States Department of Health         )
 and Human Services, et al.,                )
                                            )
         Defendants.                        )

                                     MEMORANDUM

       Pending before the Court is Defendant United States’ Motion to Dismiss the Complaint.

(Doc. No. 50). Plaintiffs filed a response (Doc. No. 55) and Defendant filed a reply (Doc. No.

60). For the reasons discussed below, the motion to dismiss is GRANTED.

                                     I. BACKGROUND

       Plaintiff PainMD is a pain management clinic; Plaintiff Michael Kestner is the majority

owner. (Compl., Doc. No. 1, ¶¶ 13-14). On November 15, 2018, the United States filed a civil

action against PainMD, Kestner, and others under the False Claims Act, 37 U.S.C. §§ 3729, et

seq. in United States v. Kestner, (Case No. 3:18-cv-01289) (M.D. Tenn, filed Nov. 15, 2018).

Shortly thereafter, on December 5, 2018, CMS issued a Notice of Suspension of Medicare

Payments to PainMD, stating all Medicare payments were suspended “based on credible

allegations of fraud” pursuant to 42 C.F.R. § 405.370, and informing PainMD of its right to

submit a rebuttal. (Doc. No. 9-2.)

       Plaintiffs immediately filed this case seeking a temporary restraining order, mandamus

relief compelling CMS to issue a notice of overpayment determination, and a preliminary


                                                1
injunction to end the suspension of Medicare payments. (Compl., Doc. No. 1, ¶ 46). Plaintiff

invoked federal question jurisdiction under 28 U.S.C. § 1331, and mandamus jurisdiction under

28 U.S.C. § 1361 and the All Writs Act 28 U.S.C. § 1651. The Court denied Plaintiffs’ request

for a temporary restraining order. (Doc. No. 17). Defendants moved to dismiss the Complaint

under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) for lack of subject-matter

jurisdiction and failure to state a claim upon which relief can be granted, respectively.

                                II. STANDARD OF REVIEW

       Whether a court has subject-matter jurisdiction is a “threshold determination” in any

action. Am. Telecom Co. v. Republic of Lebanon, 501 F.3d 534, 537 (6th Cir. 2007). This

reflects the fundamental principle that “[j]urisdiction is power to declare the law, and when it

ceases to exist, the only function remaining to the court is that of announcing the fact and

dismissing the cause.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (quoting

Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868)); see also, Wayside Church v. Van Buren

Cty., 847 F.3d 812, 816 (6th Cir. 2017) (explaining that courts “are ‘bound to consider [a]

12(b)(1) motion first, since [a] Rule 12(b)(6) challenge becomes moot if th[e] court lacks

subject matter jurisdiction” (quoting Moir v. Greater Cleveland Reg’l Transit Auth., 895 F.2d

266, 269 (6th Cir. 1990))).

       The party asserting subject-matter jurisdiction bears the burden of establishing that it

exists. Ammons v. Ally Fin., Inc., 305 F. Supp. 3d 818, 820 (M.D. Tenn. 2018). A motion to

dismiss under Rule 12(b)(1) for lack of subject-matter jurisdiction “may either attack the claim

of jurisdiction on its face or it can attack the factual basis of jurisdiction.” Golden v. Gorno

Bros., Inc., 410 F.3d 879, 881 (6th Cir. 2005). A facial attack challenges the sufficiency of the

pleading and, like a motion under Rule 12(b)(6), requires the Court to take all factual allegations


                                                2
in the pleading as true. Wayside Church, 847 F.3d at 816–17 (quoting Gentek Bldg. Prods., Inc.

v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007)). A factual attack challenges the

allegations supporting jurisdiction, raising “a factual controversy requiring the district court to

‘weigh the conflicting evidence to arrive at the factual predicate that subject-matter does or

does not exist.” Id. at 817 (quoting Gentek Bldg. Prods., Inc., 491 F.3d at 330). District courts

reviewing factual attacks have “wide discretion to allow affidavits, documents and even a

limited evidentiary hearing to resolve disputed jurisdictional facts.” Ohio Nat’l Life Ins. Co. v.

United States, 922 F.3d 320, 325 (6th Cir. 1990).

        In deciding a motion to dismiss under Rule 12(b)(6), a court must take all the factual

allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009). To survive a motion

to dismiss, a complaint must contain sufficient factual allegations, accepted as true, to state a

claim for relief that is plausible on its face. Id. A claim has facial plausibility when the plaintiff

pleads facts that allow the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged. Id. In reviewing a motion to dismiss, the Court construes the complaint

in the light most favorable to the plaintiff, accepts its allegations as true, and draws all

reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th

Cir. 2007).

        In considering a Rule 12(b)(6) motion, the Court may consider the complaint and any

exhibits attached thereto, public records, items appearing in the record of the case and exhibits

attached to Defendant’s motion to dismiss provided they are referred to in the Complaint and

are central to the claims. Bassett v. National Collegiate Athletic Assn., 528 F.3d 426, 430 (6th

Cir. 2008)




                                                  3
                                       III. ANALYSIS

A. Regulatory Background

       The claims presented arise under the Medicare Act, 42 U.S.C. §§ 1395 et seq, and

implementing regulations, 42 C.F.R. § 405. Medicare is a federal program designed to provide

health insurance coverage to seniors and certain disabled individuals. See, Baptist Hosp. E. v.

Sec’y of Health and Human Servs., 802 F.2d 860, 868 (6th Cir. 1986). The Secretary of Health

and Human Services (the “Secretary”) has delegated the responsibility of administering the

Medicare program to the Centers for Medicare & Medicaid Services (“CMS”).

       Although, typically claims to Medicare providers are paid upon submission, CMS has

authority to temporarily suspend Medicare reimbursement payments to a provider, in whole or

in part, if there is reliable information that an overpayment exists, that the payment may be

incorrect, or when there are “credible allegations of fraud.” 42 C.F.R. § 405.371(a). A credible

allegation of fraud is “an allegation from any source, including … civil fraud claims cases, and

law enforcement investigations.” 42 C.F.R. § 405.370(a).         “[T]he purpose of suspending

payments is to verify whether, and how much, payment was actually due the provider for past

claims and to ensure that, if a provider or supplier was overpaid, sufficient funds are available

to recover the overpayments. These actions are clearly necessary to protect the Trust Funds

from loss.” 61 Fed. Reg. 63740, 63742-43 (Dec. 2, 1996).

       The decision to suspend payment or continue a payment suspension is made at the

discretion of CMS. See 42 C.F.R. § 405.371 (providing CMS “may” suspend Medicare

payments in certain circumstances and “may” decide not to suspend payments “for good

cause.”) The suspension, however, is not indefinite. The regulations allow, but do not require,

CMS to maintain the suspension until a “legal action is terminated by settlement, judgment, or


                                               4
dismissal, or when the case is closed or dropped because of insufficient evidence to support

allegations of fraud.” 42 C.F.R. §§ 405.370(a) and .372(d)(3). See also, 405.371(b)(3)(ii) (CMS

may extend the suspension of payment if the Department of Justice submits a written request

that “suspension of payments be continued based on the ongoing investigation and anticipated

filing of criminal or civil action or both or based on a pending criminal or civil action or both.”).

        The provider may submit a statement of rebuttal as to why the suspension should be

removed. 42 C.F.R. § 405.372(b)(2). However, the implementation of a payment suspension

is not an appealable determination. See 42 C.F.R. § 405.375(c); MedPro Health Providers, LLC

v. Hargan, Case No. 17C1568, 2017 WL 4699239, at *2 (N.D. Ill. Oct. 19, 2017); MJG Mgt.

Assoc., Inc. v. NHIC Corp., No. 12-11414, 2013 WL 1946220, at *2 (D. Mass. May 9, 2013).

        Although suspension determinations are not appealable, providers are entitled to appeal

any subsequent claims determination through an administrative process that culminates in a

decision by the Medicare Appeals Council. 42 C.F.R. § 405.904(a)(2). The Appeals Council

decision is final and subject to judicial review in federal district court. 42 U.S.C. §§ 405(g)-(h).

B. Federal Question Jurisdiction

        Defendants argue the Court does not have subject-matter jurisdiction in this case

because the suspension of payments is not an appealable final decision and Plaintiffs have not

exhausted administrative remedies. Defendants have presented a facial attack to jurisdiction.

Accordingly, the Court relies on the pleadings and takes all factual allegations as true in

deciding whether the Court has jurisdiction over the claims presented. See Wayside Church,

847 F.3d at 816-17.

        The Medicare Act limits judicial review of the Secretary’s decision to the methods

provided in 42 U.S.C. § 405(h), which although part of the Social Security Act, is incorporated


                                                 5
into the Medicare Act by 42 U.S.C. § 1395ii. Section 405(h) provides that no action may be

brought under 28 U.S.C. §§ 1331 and 1346 to recover on any claim “arising under” this

subchapter and “[n]o findings of fact or decision of the Secretary shall be reviewed by any

person, tribunal, or governmental agency except” as provided in 42 U.S.C. § 405(g). Section

405(g) provides for judicial review “after any final decision of the Secretary made after a

hearing.” See also, Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 24 (2000) (“At

a minimum, however, the matter must be presented to the agency prior to review in a federal

court.”)

       “A claim arises under the Medicare Act if both the standing and the substantive basis

for the presentation of the claim is the Medicare Act, or if the claim is ‘inextricably intertwined’

with a claim for Medicare benefits.” RenCare, Ltd. v. Humana Health Plan of Texas, Inc., 395

F.3d 555, 557 (5th Cir. 2004) (citing Heckler v. Ringer, 466 U.S. 605, 615 (1984)). The term

“arising under” is broadly construed to encompass all claims for relief, regardless of whether

the claimant seeks benefits, or declaratory, or injunctive relief. Heckler, 466 U.S. at 615. “Title

42 U.S.C. § 405(h), to the exclusion of 28 U.S.C. § 1331 (federal-question jurisdiction), makes

§ 405(g) the sole avenue for judicial review of all ‘claim[s] arising under’ the Medicare Act.”

Id. Section 405(h) “demands the ‘channeling’ of virtually all legal attaches through the

agency.” Ill. Council, 529 U.S. at 13. See also, Cathedral Rock of N. College Hill, Inc. v.

Shalala, 223 F.3d 354, 363 (6th Cir. 2000) (claim was “inextricably intertwined” and not

collateral because favorable resolution of this claim would result in reinstatement of payments).

       Here, Plaintiffs’ claim that CMS has illegally suspended payments and wrongfully

failed to issue a notice of overpayment, unquestionably arises under the Medicare Act.

According to the Medicare regulations, the decision to suspend payments is not a final agency


                                                 6
decision. See 42 U.S.C. § 405(g)(h). The courts that have addressed this issue have also held

that “a temporary withholding of payments pursuant to 42 C.F.R. § 405.371(b) is not a final

determination which would trigger federal court jurisdiction under 42 U.S.C. § 405(g).” See

Long Island Ambulance, Inc. v. Thompson, 220 F. Supp. 2d 150, 160 (E.D.N.Y. 2002)

(reviewing cases).     The suspension of Medicare payments to PainMD is not a final

determination of the secretary and, therefore, Defendants have not met the exhaustion

requirement.

        Plaintiffs do not contest the “undisputed fact that courts ordinarily do not have

jurisdiction over Medicare disputes until a plaintiff has exhausted his administrative remedies.”

(See Pl. Resp. Br., Doc. No. 55 at 3.) They argue, however, that the exhaustion requirement

does not apply because their claims are “entirely ‘collateral’ to the underlying Medicare

dispute.” (Id.)

        The collateral claim exception to the exhaustion rule applies only when a plaintiff raises

“a claim that [is] wholly collateral to his claim for benefits,” and makes a “colorable showing

that his injury [cannot] be remedied by the retroactive payment of benefits after exhaustion of

his administrative remedies.” Heckler v. Ringer, 466 U.S. 602, 618 (1984). “For a claim to be

collateral, it must not require the Court to ‘immerse itself’ in the substance of the underlying

Medicare claim or demand a ‘factual determination’ as to the application of the Medicare Act.”

Family Rehab., Inc. v. Azar, 886 F.3d 496, 501 (5th Cir. 2018).

        Plaintiffs characterize their claim as a process claim that does not “require the Court to

decide the substantive Medicare dispute collaterally underlying this action” and ask the court

to order Defendants to “issue the required notice of the overpayment determination” and to

“cease withholding” payments. (Pl. Resp. Br., Doc. No. 55 at 4.) In other words, even accepting


                                                7
Plaintiffs’ allegations as true, Plaintiffs challenge CMS’s implementation of the regulations

regarding suspension of payments and ask the Court to Order CMS to lift the suspension, issue

a notice of overpayment, and pay the submitted claims.

       While Plaintiffs may not be asking the Court to decide whether the individual Medicare

claims for which Plaintiffs seek reimbursement are properly payable, they are, nevertheless,

asking the Court to order actual payment of those claims. Though Plaintiffs do not characterize

it as such, they essentially ask the Court to order CMS to continue making payments with the

understanding that CMS can try to recoup money that may have been obtained through fraud at

a future time. This is exactly the situation payment suspension is designed to prevent. See

Clarinda Home Health v. Shalala, 100 F.3d 526, 529 (8th Cir. 1996) (The purpose of a payment

suspension is “to protect the government from suffering greater losses.”); see also, 61 Fed. Reg.

63740, 63742-43 (Dec. 2, 1996) (purpose of payment suspension is to ensure sufficient funds

are available to recover the overpayments).

       Plaintiffs’ requested relief – that the Court order the Secretary to declare the

investigation resolved, lift the payment suspension, and issue an overpayment determination –

impermissibly invites the Court to delve into the Secretary’s discretionary authority to

implement the suspension in the first instance. See 42 C.F.R. § 405.371 (Secretary “may”

suspend payments or “may find that good cause exists not to suspend payments.”) See also,

Long Island Ambulance, Inc., 220 F. Supp. 2d at 165 (Secretary’s decision to suspend payments

is discretionary (citing Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 73 (2d Cir. 1998))).

Nor will the Court make a determination that the investigation has ended and an overpayment

determination must be issued. The overpayment determination and suspension are interrelated.




                                               8
For the reasons stated above with regard to the suspension of payments, the Court does not have

jurisdiction to hear these claims.

       Plaintiffs’ reliance on Family Rehab., Inc. v. Azar, 886 F.3d 496 (5th Cir. 2018), is

misplaced. In Family Rehab., the plaintiff was stuck in administrative limbo, facing a three to

five year backlog for administrative review of an overpayment determination that was supposed

to be complete within 90 days. Id. at 500. Medicare was beginning to recoup the overpayments

even though the administrative review was not complete and, due to the backlog, might not be

complete for years. The court found that the process claim was collateral to the claim for

benefits and issued a temporary restraining order to “maintain [benefits] temporarily until the

agency follows the statutorily or constitutionally required procedures.” Id. at 503.

       In this case, despite Plaintiffs’ attempts to characterize their claims as process claims

collateral to the decision to suspend payments or to the ultimate determination on the payment

of claims, Plaintiffs are asking the Court to override unilaterally CMS’s suspension

determination and the conduct of its fraud investigation. Unlike the circumstance in Family

Rehab., Plaintiffs here are not being deprived of administrative process required by the

regulations. Suspension of payments during an investigation into allegations of fraud or for the

pendency of a criminal or civil action is specifically allowed by the regulations and other than

the opportunity to submit a rebuttal, Plaintiffs have no right to appeal the suspension

determination. See 42 C.F.R. § 405.370-.377.

       Plaintiffs’ argument that the administrative process normally available is not accessible

because the agency refuses to render a final appealable decision on the claims is similarly

unavailing. The accusation that CMS will never act on the claims presented to it is premature.

Indeed, the regulations contemplate administrative suspension of payments during the


                                                9
pendency of a “criminal or civil action.” 42 C.F.R. 405.371(b)(3)(ii). Moreover, Plaintiffs

cannot allege the suspension has been pending without action for an unreasonable period of

time when Plaintiffs filed the Complaint in this case the same day they received notice of

suspension of payments.

C. Mandamus Jurisdiction

       Plaintiffs assert the Court has subject matter jurisdiction under 28 U.S.C. § 1361 to issue

a writ of mandamus compelling CMS to issue a notice of overpayment and lift the payment

suspension. The federal mandamus statute provides that “[t]he district courts shall have original

jurisdiction of any action in the nature of mandamus to compel an officer or employee of the

United State of any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.

A writ of mandamus will only issue in extraordinary circumstances. Kerr v. U.S. Dist. Ct. for

the N. Dist. of Cal., 426 U.S. 394, 403 (1976). To satisfy the Supreme Court’s test for

mandamus jurisdiction, Plaintiffs must show both that they have “exhausted all other avenues

of relief” and that Defendants owe a “clear nondiscretionary duty.” New Vision Home Health

Care, Inc. v. Anthem, Inc., 752 Fed. Appx. 228, 234 (6th Cir. 2018) (citing Heckler v. Ringer,

466 U.S. 602, 616 (1984); see also, BP Care, Inc. v. Thompson, 398 F.3d 503, 515 (6th Cir.

2005) (Plaintiff must exhaust its administrative remedies before it can seek a writ of

mandamus). The Supreme Court has declined to decide whether mandamus relief is available

for Medicare claims, or if it is foreclosed under 42 U.S.C. § 405(h). Ringer, 466 U.S. at 616.

       Without deciding whether mandamus could apply to claims under the Medicare Act, the

Court finds that it would not apply to the claims in this case because Plaintiffs have not

exhausted administrative remedies and have not shown Defendants owe a “clear

nondiscretionary duty.” Despite Plaintiffs’ efforts to characterize their claim as one involving


                                               10
a non-discretionary duty to issue notice of overpayment, the claim is, at its heart, a challenge to

the payment suspension. As discussed, the regulations give CMS discretion to continue the

payment suspension until the resolution of the investigation, which includes the pendency of a

civil or criminal action.

       Accordingly, the court lacks jurisdiction over Plaintiffs’ plea for a writ of mandamus.

                                      IV. CONCLUSION

       For the reasons stated, the Court does not have subject-matter jurisdiction over the

claims in this case. Accordingly, the motion to dismiss is GRANTED. The Complaint is

DISMISSED without prejudice.

       It is so ORDERED.



                                                       _________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                11
